Citation Nr: 1726892	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for impingement syndrome left shoulder, claimed as left shoulder pain.

2.  Entitlement to service connection for a stomach condition to include ulcers. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 2004 to November 2008.

This matter comes before the Board from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the issue of entitlement to service connection for headaches was initially a part of this appeal.  However, the Veteran was service connected for headaches on December 20, 2013, and the issue is not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.  §§ 3.159, 3.326(a).  VA's duty to assist includes providing a VA examination when warranted.  In order to trigger VA's duty to assist in terms of affording a veteran a VA examination, there need only be "competent evidence of a current disability or persistent and recurrent symptoms of a disability."  38 C.F.R. § 3.159 (c)(4).

This claim was previously remanded for VA examinations to be accomplished.  However, since the filing of his claim for compensation for his left shoulder and stomach disabilities in 2009, the record shows that the Veteran, has been scheduled numerous times for examinations in several cities in Texas and in Albuquerque New Mexico, even though the Veteran has notified VA that he is not able to attend examinations in these locations because he is unable to drive.  The record shows that several examinations have been cancelled by the Medical Administration Service (MAS).  In some cases, it is noted that the Veteran failed to report for the examination, although there is no evidence in the record that the Veteran received notice of the examinations.

It should be noted that the Veteran has attended several other examinations with regard to other claims, therefore, it is unclear as to why such difficulty exists in scheduling examinations for the present claims.  Nevertheless, there appears to be some confusion as to where the Veteran's examinations should be scheduled, particularly since the Veteran is a VA employee.  The Veteran previously worked at the Fort Worth VA Medical Center (VAMC) and currently works at the El Paso VAMC, as such the RO indicated that it could not schedule an examination in El Paso where he presently resides.

Guidance in scheduling examinations for employees of the VA is provided in VA's Adjucation Procedures Manual, M21-1MR Part III, Subpart iv, Section B - Scheduling Examinations.  It is noted that every attempt to avoid a conflict of interest when scheduling the examination of VA Veteran-employees should be made, and if need for an exception arises follow the guidance in M21-1, Part III, Subpart iv, 3.B.1.c.  It is also noted that if the Veteran-employee works at an examining facility, request the examination from a different facility, as described in M21-1, Part III, Subpart iv, 3.B.1.b, UNLESS the Veteran Service Center Manager (VSCM) determines an examination at the employing facility will not affect its integrity.

In light of the foregoing noted confusion, remand is warranted for compliance with the previous remand and for the Veteran to be scheduled in compliance with the M21-MR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Importantly, it is the Board's opinion that the Veteran should be contacted concerning which VAMC would be most practicable.





A.  Inadequate VA Medical Opinion

Next, remand is also warranted to ensure that all due process requirements have been satisfied especially where the February 2011 VA examination report is inadequate to address the Veteran's left shoulder claim, where the examiner's report is based on an inaccurate factual premise.  Specifically, the examiner indicated that after the Veteran separated from service, the record was silent for approximately three years as to his complaints about his shoulder.  However, the record reveals that the Veteran had complained of pain of his shoulder at least as early as June 2009, which is less than a year after his discharge from service.

Notably, the record reflects that the Veteran was diagnosed with left shoulder arthralgia in June 2009.  Clinical progress notes received in January 2010, which are dated from March to November 2009 show that the Veteran was also seen numerous times after June 2009 about his shoulder.  For example, in August 2010 he was given physical therapy treatment for his left shoulder pain.  Thus, the February 2011 examination does not properly characterize the Veteran's history with regard to his left shoulder disability.

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board finds the February 2011 medical opinion to be inadequate and a remand is necessary for a more thorough opinion.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left shoulder and stomach disabilities.

3.  It should be documented in the Veteran's file that he is a VA employee and that the examination SHOULD NOT be cancelled for the incorrect jurisdiction.

4. The Veteran should be contacted and asked which VA medical facility would be most convenient for him, and provide the Veteran with 30-days advance notice of these examinations so he can arrange transportation.  He should be scheduled in accordance with the procedures as outlined in the VA Adjucation Procedure Manual, M21-1MR Part III, Subpart iv, Section B - Scheduling Examinations, as noted above.

a.  The RO must state what efforts were made to schedule an examination.  The RO should be cognizant not to schedule examinations in locations for which the Veteran does not have access to transportation.  If attempts to schedule an examination fail, the RO should document in the file why and whether or not Veteran was notified of the date and location of the examination.

b.  The entire claims file and this remand should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

With respect to the Veteran's shoulder condition the Examiner should:

a.  After reviewing the entire record, opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left shoulder disability was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.  He should specifically make reference to the Veteran's history of left shoulder arthralgia in June 2009.

With respect to the Veteran's stomach condition, the Examiner should:

a.  Specifically state whether the Veteran's stomach condition  is at least as likely as not (50 percent or greater probability) is etiologically related to the Veteran's active service.

b.  The examiner should specify the nature and etiology of the Veteran's stomach disability, specifically whether it is related to any other chronic illness.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

A complete well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.   Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other  development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A.  §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




